Citation Nr: 0706685	
Decision Date: 03/07/07    Archive Date: 03/13/07	

DOCKET NO.  05-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA disability 
benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of the VARO 
in Manila, the Republic of Philippines, that determined the 
appellant did not have the required military service to be 
eligible for VA benefits.  


FINDING OF FACT

The appellant has not submitted acceptable evidence of 
qualifying military service for VA disability benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA disability benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claim Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102-5103A, 
5107 (West 2002 & Supp. 2005).  VA has issued the following 
regulations to reflect these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
These provision redefine the obligations of VA with respect 
to its duty to assist and they include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 206 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  However, in the 
instant case, a review of the evidence shows that the 
appellant has been made aware of the types of evidence 
necessary to establish service.  He was told in a December 
2004 communication that basic eligibility to VA benefits 
could be established only upon verification of valid military 
service by the National Personnel Records Center (NPRC) in 
St. Louis.  He was told that NPRC had certified that he had 
no valid military service in the Armed Forces of the United 
States and VA was bound by that decision in accordance with 
the provisions of 38 C.F.R. § 3.203.

A review of the evidence shows that throughout the course of 
the appeal, he has been informed repeatedly that the only 
evidence that could substantiate his claim was documentation 
from the service department showing that he had the requisite 
service in order for him to qualify for VA disability 
benefits.  This is commensurate with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of a lack of 
qualifying service, a lack of veteran status, or the lack of 
legal eligibility.  38 C.F.R. § 3.159(d).

VA took appropriate steps to attempt to verify the 
appellant's active service and no other development is 
warranted because VA is not required to provide assistance if 
no reasonable possibility assists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Therefore, any deficiency in notice to the appellant, 
including the respective responsibilities of the parties for 
securing evidence, is harmless, nonprejudicial error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Further, the Board notes that the law and not the evidence 
controls the outcome of this particular appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In DeLa Cruz v 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran 
did not serve on active duty during a period of war and was 
not eligible for nonservice-connected pension benefits; 
because the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the VCAA is not applicable).  

Law and Regulations

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual with 
respect to who the benefit is claimed, be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101.  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full time duty in the Armed Forces.  38 C.F.R. 
§ 3.6.  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) The evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request verification of service from the 
appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Analysis

The evidence reflects that after review of the status of the 
appellant by the NPRC, it was verified that he had no service 
in the Army of the United States, no record serving as 
credible service, and no service as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  No evidence from any recognized 
official source has been submitted that contradicts that 
finding.  As noted above, the Court has held that findings by 
the United States Service Department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 430 (1992).

In order to constitute acceptable qualifying service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203.  
In essence, it is the service department's determination of 
service that is binding upon the Board, and in this case, 
that certification with regard to the appellant is negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 
38 C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless the United States Service Department documents or 
certifies that service.  The appellant has submitted a 
certification from the administrator of the Philippine 
Veterans Administration dated in May 1972 indicating that he 
was a veteran of World War II whose name was carried in the 
Approved Reconstructed Grla as a private in the 3rd Army 
Corps.  However, the Board notes that this was not issued by 
the service department or by a public custodian of record who 
has certified that it is a true and exact copy of the 
document in the custodian's possession.  Accordingly, it is 
not sufficient to establish qualifying service for purposes 
of VA benefits.  38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case to which the law is dispositive; 
basic eligibility for VA disability benefits is precluded 
inasmuch as the appellant had no qualifying service.  
Accordingly, the appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Basic eligibility for VA disability benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


